Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered April 9, 2010, convicting defendant, after a jury trial, of robbery in the third degree and burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of SVa to 7 years, unanimously affirmed.
*460We reject defendant’s claim that the robbery verdict was against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence supported the conclusion that defendant was still in possession of stolen merchandise at the time he violently struggled with two store security guards, and that he used force to retain that property. Concur—Friedman, J.P., Sweeny, Acosta, Abdus-Salaam and Manzanet-Daniels, JJ.